       Case 4:20-cv-00463-DPM Document 32 Filed 09/16/21 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

PHYLLIS ROBINSON and
SYLVESTER ROBINSON                                         PLAINTIFFS

v.                       No. 4:20-cv-463-DPM

TRAVIS THOMAS and AMERICAN
NATIONAL COUNTY MUTUAL
INSURANCE COMPANY                                       DEFENDANTS

                             JUDGMENT
      The complaint is dismissed with prejudice. The Court retains
jurisdiction until 1 November 2021 to enforce the parties' settlement.



                                  D.P. Marshall Jr.
                                  United States District Judge
